UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6970



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BERNARD GIBSON, SR., a/k/a Bernard Willis,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge.
(8:94-cr-00454-PJM)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Gibson, Sr., Appellant Pro Se. Sandra Wilkinson, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Bernard Gibson, Sr., appeals the district court’s order

denying in part his motion filed pursuant to Fed. R. Crim. P. 36.

We have reviewed the record and find no reversible error.              We find

that the criminal judgment filed in November 2002 accurately

reflects the life sentence announced at the resentencing hearing.

Accordingly, we affirm the denial of relief.               United States v.

Gibson, No. 8:94-cr-00454-PJM (D. Md. filed May 8, 2006, and

entered May 9, 2006).        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -